Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the application 16/704,237 filed on 12-05-2019.  
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1-5, 8, 9, 11-16, 18 and 19 are rejected under 35 U.S.C. 102a(1) as being anticipated by Christoph (US 2016/0196818). 
Consider Claim 1, Christoph teaches a vehicle (see fig.2))comprising, a first seat in which a first person is seated(see fig. 2(201)); a second seat in which a second person is seated(see fig. 2(202)); a plurality of speakers(see fig. 2(205-2012)) provided around or in the first seat and the second seat; a microphone(see fig. 2(217-220)) configured to receive the first person's voice; and a controller(see fig. 1(212)) configured to control the speaker to output a masking sound(e.g., music) tuned based on the first person's voice (see figs. 1-8 and paragraphs[0092]-[0166]).
    Consider Claims 2-4, Christoph teaches the vehicle wherein at least one of the speakers is provided in a headrest of each or one of the first seat and the second seat(see figs. 1-3 and paragraphs[0092]-[0166]); and the vehicle wherein the controller configured to control the speakers to reduce the volume of the masking sound output for a predetermined time or to allow the masking sound to have an asymmetric waveform(see figs. 1-3 and paragraphs[0092]-[0166]); and the vehicle further comprising: a speaker system having two channels and comprising first and second ones of the plurality of speakers being provided on left and right sides of the headrest of the second seat, respectively; wherein the controller is configured to control the first and second speakers so that the masking sound of the second speaker is delayed with respect to that of the first speaker(see figs. 1-3 and paragraphs[0092]-[0166]).   
   Consider Claim 5, Christoph teaches the vehicle wherein the controller outputs background sounds(see figs. 1-3 and paragraphs[0092]-[0166]) 
    Consider Claims 8-9, Christoph teaches the vehicle wherein the controller determines the frequency of the voice of the first person and the phase of the voice of the first person, and outputs a tuned masking sound to cancel the determined 
    Consider Claim 11, Christoph teaches method of controlling a vehicle(see fig.2), comprising; receiving voice of a first one of persons seating in the vehicle by a microphone(see fig. 2(217-220)); and controlling(see fig. 1) a speaker to output a masking sound(e.g., music) tuned based on the first person's voice by a controller(see figs. 1-8 and paragraphs[0092]-[0166]).
    Consider Claims 12-14, Christoph teaches the method wherein the controlling comprises controlling a speaker provided at a headrest of a first seat or a second seat (see figs. 1-3 and paragraphs[0092]-[0166]); and the method wherein the controlling comprises reducing the volume of the masking sound output for a predetermined time or controlling the speaker so that the masking sound has an asymmetrical waveform(see figs. 1-5 and paragraphs[0052]-[0054]); and the method wherein the controlling comprises controlling each of speakers provided on left and right sides of the headrest of the second seat and having two channels so that the masking sound is delayed output(see figs. 1-8 and paragraphs[0092]-[0166]) 
  Consider Claims 15-16, Christoph teaches the method wherein the controlling comprises outputting a background sound(see figs. 1-5 and paragraphs[0052]-[0054]); and the method further comprising: outputting the background sound based on the location information of the vehicle(see figs. 1-5 and paragraphs[0052]-[0054]). 
 the method wherein the controlling comprises determining a frequency of the first person's voice and a phase of the first person's voice, and outputting a tuned masking sound that cancels the determined frequency(see figs. 1-5 and paragraphs[0050]-[0054]); and the method wherein the controlling comprises outputting the masking sound according to a preset criterion when the first person starts speaking or when the background sound changes(see figs. 1-5 and paragraphs[0050]-[0054]).         

Claim Rejections - 35 USC § 103
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
 

6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Christoph (US 2016/0196818) in view of Hotary (US 2019/0045319).
   Consider Claim 6, Christoph does not explicitly teach the vehicle comprising: a GPS sensor; wherein the controller outputs the background sound based on location information of the vehicle.
      However, Hotary teaches the vehicle comprising: a GPS sensor; wherein the controller outputs the background sound based on location information of the vehicle (see figs. 1-4 and paragraph[0022]-[0030]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Heber in to the teaching of Christoph to provide a vehicle includes an interior cabin space and a sound system. The sound system includes one or more speakers and sensors configured to change sounds emitted from the speakers.    

10.  Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christoph (US 2016/0196818) in view of Heber et al. (US 2017/0193991).
   Consider Claim 7, Christoph teaches the vehicle wherein the microphone receives the masking sound output from the speakers and the voice echo of the first person; wherein the controller controls acoustic echo cancellation (AEC) sensitivity of the microphone based on the magnitude of the background sound and masking sound output from the speakers(see figs. 1-5 and paragraphs[0042]-[0054]); but Christoph does not explicitly teach wherein the controller controls auto gain control (AGC) 

    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Heber in to the teaching of Christoph to provide an apparatus for enhancing speech prompts in a vehicle is provided; and  the apparatus includes an audio processor that is electrically coupled to a plurality of loudspeakers in a vehicle. The audio processor being programmed to provide entertainment data to the plurality of loudspeakers for playback in the vehicle and to receive a speech prompt indicative of only a spoken audio output to a driver in the vehicle. The audio processor is further programmed to mute the entertainment data that is played back on a first loudspeaker of the plurality of loudspeakers in response to the speech prompt and to provide the speech prompt to the first loudspeaker for playback to the driver in response to the speech prompt.
   Consider Claim 17, Christoph teaches the method further comprising receives the masking sound output from the speakers and the voice echo of the first person; wherein the controller controls acoustic echo cancellation (AEC) sensitivity of the microphone based on the magnitude of the background sound and masking sound output from the speakers(see figs. 1-5 and paragraphs[0042]-[0054]); but Christoph does not explicitly teach wherein the controller controls auto gain control (AGC) 

    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Heber in to the teaching of Christoph to provide an apparatus for enhancing speech prompts in a vehicle is provided. The apparatus includes an audio processor that is electrically coupled to a plurality of loudspeakers in a vehicle. The audio processor being programmed to provide entertainment data to the plurality of loudspeakers for playback in the vehicle and to receive a speech prompt indicative of only a spoken audio output to a driver in the vehicle. The audio processor is further programmed to mute the entertainment data that is played back on a first loudspeaker of the plurality of loudspeakers in response to the speech prompt and to provide the speech prompt to the first loudspeaker for playback to the driver in response to the speech prompt.

11.  Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christoph (US 2016/0196818) in view of Lee (US 2016/0180846).
  Consider Claim 10, Christoph does not explicitly teach the vehicle further comprising: receiving an operation start command by an input unit.
      However, Lee teaches the vehicle further comprising: receiving an operation start command by an input unit (see figs. 2-13 and paragraph[0201]-[0219]).

   Consider Claim 20, Christoph does not explicitly teach the method further comprising, receiving an operation start command by an input unit.
      However, Lee teaches the method further comprising, receiving an operation start command by an input unit (see figs. 2-13 and paragraph[0201]-[0219]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Heber in to the teaching of Christoph to provide a speech recognition apparatus includes a voice collection unit configured to collect voices, and a controller configured to control recognizing a speech based on signals of the voices collected during a predetermined time period from a voice collection start time, identifying whether a signal is received .

                                                                 Conclusion
12.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Buck et al. (US 2015/0127351) is cited to show other related the VEHICLE AND CONTROLLING METHOD OF VEHICLE.

13.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Hguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 02-05-2021